DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
This action is in response to Applicant's Request for Reconsideration dated 03/11/2020.
Claim(s) 1-5, 9-16, 19 and 21-24 are currently pending. 
Claim(s) 1 and 21 have been amended.
Claim(s) 6-8, 17-18 and 20 have been canceled.
Claim(s) 23-24 has been added.
Claim(s) 10-16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2017. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1, 3-5, 9, and 21-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0112426, Hagino in view of US 2012/0060908, Crafts. 
Regarding claim 1
Hagino teaches a method for manufacturing a solar cell [Figs. 2 and 5A-5H, Abstract and paragraph 0002], the method comprising: 

forming an emitter layer (corresponding to dopant diffusion layer 6 which is a selective emitter) [Fig. 5F, paragraphs 0026 and 0028] having a first dopant (corresponding to first region 6A having a low dopant concentration) [Fig. 5F and paragraph 0028] of a second conductive type (e.g., n-type) opposite to the first conductive type (e.g., p-type) on a first surface on the semiconductor substrate (in the case that the silicon wafer 1 is p-type the diffusion region 6A has an n-type conductivity) [paragraphs 0066 and 0069-0070] and a first dopant concentration (i.e., low dopant concentration) [Fig. 5F and paragraph 0028];
forming an aluminum oxide passivation layer (corresponding to light-receiving passivation film 3A comprising, for example, aluminum oxide) on the emitter layer (6) [Fig. 5F-5H, paragraphs 0028, 0031, 0043 and 0070];
forming an anti-reflection layer (5) on the aluminum oxide passivation layer (3A) [Fig. 5F-5H, paragraphs 0054-0055];
forming a high doping portion (corresponding to second region 6B) of the emitter layer (6) having a second doping concentration higher than the first doping concentration of the emitter layer (the second region 6B has a high dopant concentration) [Figs. 5F-5H, paragraphs 0026, 0028, 0051 and 0070];

forming a back surface field layer (corresponding to a further BSF layer having a dopant concentration different from that in BSF layer 16) having a third doping concentration on the second surface of the semiconductor substrate (1) [Fig. 5H, paragraphs 0013 and 0041-0042];
and forming a second electrode (back surface electrode 13B) on the back surface field layer [Fig. 5H, paragraphs 0042 and 0071].
Hagino does not teach forming the high doping portion of the emitter layer by selectively irradiating a laser to the anti-reflection layer to diffuse an aluminum of the aluminum oxide passivation layer into a portion of the first surface of the semiconductor substrate, and the first electrode comprising a plurality of metal layers stacked to each other.
Crafts teaches a method for manufacturing a solar cell [Abstract], the method comprising forming a high doping portion (localized p-type doping underneath the contacts is achieved) of an emitter layer (13) by selectively irradiating a laser to an aluminum oxide upper layer (12) (the upper layer 12 reads on the claimed anti-reflection layer because Crafts teaches that said upper layer 12 can have both passivating and anti-reflective properties) [paragraphs 0007, 0029-0031 and 0034], to diffuse an 
Crafts further teaches forming a front/first electrode pattern having a plurality of metal layers stacked to each other on the doping portion (corresponding to the formed electrically conductive contacts/seed layers 11 and to the subsequent plated metal 15) [Fig. 1D, paragraphs 0018, 0041 and 0046-0047], wherein the electrode layers (i.e., seed and subsequent plated metal) are formed over the localized doping [Fig. 1D, paragraphs 0018, 0041 and 0046-0047].
By providing a first electrode comprising a plurality of metal layers mechanical adhesion problems of the electrode are resolved by allowing the plating to become self-aligned (as a result of forming the seed layer i.e., electrically conductive contacts, the plating becomes self-aligned to the seed layer).  The method of Crafts provides a cost effective manufacture of front grid patterns in solar cells having an adequate level of electrical contact with the underlying solar cell substrate, while providing an electrical conduction path from the solar cell [paragraphs 0005 and 0046-0047]. 
Hagino and Crafts are analogous inventions in the field of methods for manufacturing solar cells.  It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the method of Hagino to include the step of selectively irradiating a laser to the anti-reflection layer, which is the uppermost Al2O3 layer in Hagino, to diffuse aluminum within the aluminum oxide passivation layer, as in Crafts, because said method provides a cost effective manufacturing process capable of effectively diffusing aluminum into a portion of the substrate while reducing the number 
Regarding claim 3
Modified Hagino teaches the method as set forth above, wherein the opening (4A) is formed by the laser at a portion of the aluminum oxide passivation layer (3A) corresponding to the high doping portion (6B) of the emitter layer (6) in the forming of the emitter layer (6) [Hagino, Figs. 5A-5H, paragraphs 0026, 0028, 0051 and 0070-0071; Crafts, paragraphs 0006-0007, 0031 and 0046-0048].
Regarding claim 4
Modified Hagino teaches the method as set forth above, wherein the aluminum oxide passivation layer (3A) has a thickness of  5 to 20nm (3nm-30 nm thick) [Hagino, paragraphs 0058, 0031, 0043, 0048 and 0067].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 5

Regarding claim 9
	Modified Hagino teaches the method as set forth above, wherein the high doping portion (6B) comprises a plurality of high doping  portions (6B) locally formed and spaced from each other [Hagino, Figs. 5G-5H, paragraphs 0070-0071; Crafts, paragraphs 0037 and 0039], 
wherein a portion of the aluminum oxide passivation layer (3A) heated by the laser comprises a plurality of portions of the aluminum oxide passivation layer (3A) spaced from each other (the plurality of portions created by openings 4A) [Hagino, Figs. 5G-5H, paragraphs 0070-0071; Crafts, paragraphs 0037 and 0039], and 
wherein the plurality of high doping portions (6B) correspond to the plurality of portions of the aluminum oxide passivation layer (3A) [Hagino, Figs. 5G-5H, paragraphs 0070-0071; Crafts, paragraphs 0037 and 0039].
Regarding claim 21
	Modified Hagino teaches the method as set forth above, wherein the aluminum from the aluminum oxide passivation layer (3A) is included only in the high doping portion (6B) of the emitter layer (6) [Crafts, paragraphs 0037 and 0039].
Regarding claim 22
	Modified Hagino teaches the method as set forth above, wherein the aluminum from the aluminum oxide passivation layer (3A) is included only in the high doping portion (6B) of the emitter layer (6) (laser treatment is localized, therefore the aluminum will only be diffused in the regions where the localized laser treatment is performed) [Crafts, paragraphs 0034, 0037 and 0039; Hagino, Fig. 5H]; and another portion (6A) of the emitter layer (6) only includes the first dopant (the portion 6A is not subjected to the localized laser irradiation, and therefore will only comprise the first dopant) [Hagino, Fig. 5F and paragraph 0028].
Regarding claim 23
	Modified Hagino teaches the method as set forth above, wherein the high doping (6B) portion of the emitter layer (6) includes aluminum (the aluminum in the passivation layer diffuses into the underlying doped region of the substrate) [Crafts, paragraphs 0037 and 0039].
Regarding claim 24
	Modified Hagino teaches the method as set forth above, wherein the first electrode having the plurality of metal layers to each other is formed by a plating method (See subsequent plating steps) [Crafts, Fig. 1D, paragraphs 0041, 0046-0047].
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0112426, Hagino in view of US 2012/0060908, Crafts, as applied to claims 1, 3-5, 9, 21-24 above, and further in view of US 2009/0068783, Borden.
Regarding claim 2
	All the limitations of claim 1, from which claim 2 depends have been set forth above.
	Modified Hashigami does not teach wherein, in the forming of the back surface field layer, the portion of the passivation layer corresponding to the first portion of the back surface field layer is heated to a temperature of about 1200 to 1600°C.
Borden teaches the method as set forth above, wherein, in the forming of the selective emitter layer i.e., layer formed from doped regions 632 and 622, the portion of the passivation/dielectric layer (610) corresponding to the first portion (612) is heated to a temperature greater than about 800 °C (see paragraph [0061] wherein the passivation layer is heated in order to drive dopants into the substrate thereby forming doped regions (632) and (622), the doped region (622) corresponding to the first portion (612)), said range overlapping with the claimed range of about 1200 to 1600°C. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
.
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0112426, Hagino in view of US 2012/0060908, Crafts, as applied to claims 1, 3-5, 9, 21-24 above, and further in view of US 2013/0186460, Chen et al.
Regarding claim 19
All the limitations of claim 17, from which claim 19 depends, have been set forth above.
	Modified Hagino teaches the method as set forth above, further comprising:
	forming another passivation layer (back surface passivation layer 3B) including a first conductive type dopant at the second surface (back surface) of the semiconductor substrate (1) [Figs. 5G-5H, paragraphs 0040, 0062 and 0071],
wherein the back surface field layer comprises another high doping portion (16) comprising the first conductive type (dopants selected from group III (V) elements) and in contact with the second electrode (13B) [Figs. 5G-5H, paragraphs 0041-0042, 0062-0063 and 0071],

Modified Hagino does not teach the first conductive type dopant comprising bismuth.
Chen teaches a solar cell comprising a passivation layer having a first dopant (e.g. bismuth which has an n-type conductivity) [paragraph 0016], wherein the material of said passivation layer can comprise aluminum oxide (aluminum), bismuth oxide, etc. [paragraph 0016].
Modified Hagino and Chen are analogous inventions in the field of solar cells. Because Chen teaches choosing from a finite number of identified, predictable passivating materials, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since Chen teaches that Bismuth oxide leads to the anticipated success, said material is not of innovation but of ordinary skill and common sense [see MPEP 2143].
Further, Chen shows that bismuth oxide is a functional equivalent to aluminum oxide known in the art.  Therefore, because these two passivating materials were art-
Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].

Response to Arguments
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive. 
Applicant argues that Craft differs from the present invention because the laser is irradiated on the aluminum oxide passivation layer to form a metal contact by condensing the aluminum at the irradiated portions (see paragraph [0039] of Craft).
Applicant argues that, in the present invention, by forming the anti-reflection layer and then irradiating the laser, an opening exposing the high doped region can be formed at once, and the electrode can be formed by a plating method.
Applicant further argues that a plurality of metal layers are stacked on the opening in claim 1, and such is distinguished from the applied references.
Examiner respectfully disagrees.  As in the instant invention, Craft teaches further plating steps to form the electrodes [paragraphs 0018 and 0046-0047], wherein the electrically conductive contacts formed during the laser irradiation process act as seed layers for said further plating steps [paragraphs 0046-0047].  With regards to the aluminum oxide layer in Crafts, it is noted that said layer has both anti-reflective and 
With regards to the laser irradiation process in Crafts, the aluminum oxide layer is selectively irradiated by a laser which forms localized p-type doping underneath the contacts (simultaneously to the formation of seed layers/electrically conductive contacts) [paragraphs 0034 and 0046-0047].  While Crafts teaches formation of electrically conductive contacts during the laser irradiation process, such does not preclude from the simultaneous formation of doped contacts and from further metal plating steps for the formation of multi-layer electrodes, wherein forming conductive contacts as seed layers helps to resolve mechanical adhesion problems of the electrode by allowing the plating to become self-aligned (as a result of forming the seed layer i.e., electrically conductive contacts, the plating becomes self-aligned to the seed layer).  The method of Crafts provides a cost effective manufacture of front grid patterns in solar cells having an adequate level of electrical contact with the underlying solar cell substrate, while providing an electrical conduction path from the solar cell [paragraphs 0005 and 0046-0047].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721